TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2015



                                     NO. 03-15-00234-CV


                                Anthony Trammell, Appellant

                                                v.

                             Cricket Hollow Apartments, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 20, 2015. Having

reviewed the record, the Court holds that Anthony Trammell has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.